COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00259-CV


1707 New York Ave., LLC                   §    From the 352nd District Court

                                          §    of Tarrant County (352-271175-14)

v.                                        §    October 22, 2015

                                          §    Opinion by Justice Walker

City of Arlington                         §    Concurrence by Justice Meier


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant 1707 New York Ave., LLC shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker______________
                                          Justice Sue Walker